Name: COUNCIL REGULATION (EC) No 3609/93 of 22 December 1993 on the suspension of the import levy on sheepmeat and goatmeat sector products
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  animal product;  foodstuff
 Date Published: nan

 No L 328/4 Official Journal of the European Communities 29 . 12. 93 COUNCIL REGULATION (EC) No 3609/93 of 22 December 1993 on die suspension of the import levy on sheepmeat and goatmeat sector products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has voluntary restraint agree ­ ments with Austria, Romania and Iceland and equivalent unilateral arrangements established by Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import arrangements applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986 (') ; Whereas, pursuant to Council Regulation (EEC) No 3842/92 of 17 December 1992 suspending the import levy on products of the sheepmeat and goatmeat sector (2) the levy on the import of live sheep and goats and sheep ­ meat and goatmeat from the abovementioned countries in particular has been suspended until 31 December 1993 ; Whereas a voluntary restraint agreement was concluded with the Socialist Federal Republic of Yugoslavia in 1981 ; whereas, while the substance of the agreement remained unchanged, certain details of the management of the import arrangements laid down were suspended and replaced by Council Regulation (EEC) No 3125/92 of 26 October 1992 on the arrangements applicable to the importation into the Community of sheepmeat and goat ­ meat products originating in Bosnia-Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia (3) ; Whereas negotiations with Argentina, Australia, Bulgaria, the Czech Republic, Hungary, New Zealand, Poland, the Slovak Republic and Uruguay have led to the extension of the adjustments to the voluntary restraint agreements until 31 December 1994 and consequently the collection of the levy applicable to those countries is suspended until that date : Whereas it seems appropriate to extend the above suspen ­ sion, subject to certain quantitative limits, to all supplier countries ; Whereas the effect of the establishment of the Single Market from 1 January 1993 should be taken into con ­ sideration, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding the voluntary restraint agreements concluded with Austria, Iceland, the Socialist Federal Republic of Yugoslavia and Romania and notwithstanding Regulation (EEC) No 3643/85, the collection of the levy on imports of sheepmeat and goatmeat sector products falling within CN codes 0204, 0104 10 30, 0104 10 80 and 0104 20 90 from Austria, Bosnia-Herzegovina, Croatia, Iceland, the former Yugoslav Republic of Macedonia, Romania, Slovenia and the countries referred to in the said Regulation shall be suspended until 31 December 1994 within the quantitative limits laid down in the abovementioned agreements and the said Regulation. Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 3013/89 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1993 . For the Council The President J.-M. DEHOUSSE (') OJ No L 348 , 24. 12. 1985, p . 2. Regulation as last amended by Regulation (EEC) No 3890/92 (OJ No L 391 , 31 . 12. 1992, p. 51 ). (2) OJ No L 390, 17. 12. 1992, p. 3 . (3) OJ No L 313, 30. 10 . 1992, p. 3.